Citation Nr: 1129653	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 23, 2007, for back strain, status post lumbar fusion (low back disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for the period from January 23, 2007 to March 10, 2011, for low back disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for the period from March 11, 2011 for low back disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for back strain, status post surgery for fusion, lumbar spine and assigned a 10 percent disability rating effective from July 20, 2005.  

In a May 2008 rating decision the RO increased the initial disability rating from 10 to 20 percent effective from January 23, 2007.  

In November 2009, the Board remanded this case to the RO in light of the Veteran's outstanding request for a Board hearing, which was then held in March 2010 before the undersigned Veterans Law Judge.  In June 2010 the Board remanded the case for further development, to include a TDIU claim considered a component part of that rating claim though not previously adjudicated separately by the RO.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  

In a May 2011 rating decision the RO increased the initial disability rating from 20 to 30 percent effective from March 11, 2011.  

The issue of entitlement to a separate initial disability rating for associated objective neurologic genitourinary abnormalities, is a component part of the Veteran's claim for a higher initial disability rating for his service-connected back strain, status post lumbar fusion, though not previously adjudicated explicitly as a separate issue by the RO.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  That issue is the subject of a remand below.

The issues of entitlement to (1) a separate initial disability rating for associated objective neurologic genitourinary abnormalities, and (2) TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 23, 2007, the Veteran's back strain, status post lumbar fusion was productive of limitation of motion of 70 degrees of forward flexion of the thoracolumbar spine with pain on motion, with no evidence of muscle spasm, severe guarding resulting in abnormal gait, abnormal spinal contour or kyphosis, or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

2.  For the period from January 23, 2007, the Veteran's low back disability, in light of the Veteran's pain and corresponding functional impairment, was productive of limitation of flexion to 30 degrees, and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

3.  Since July 20, 2005, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.

4.  Since July 20, 2005, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no worse than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for low back disability, for the period prior to January 23, 2007, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2010). 

2.  Since July 23, 2007, the criteria for a 40 percent rating for low back disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2010). 

3.  Since July 20, 2005, the criteria for a separate 20 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

4.  Since July 20, 2005, the criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Here, the VCAA duty to notify was satisfied by way of a number of letters sent to the appellant between August 2005 and January 2011, some before the present claim on appeal, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the initial rating for his service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a May 2011 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his initial rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the March 2010 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claims and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  As such, the Veteran is not shown to be prejudiced on this basis.  

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  

The Veteran's service-connected back strain, status post lumbar fusion, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the code for evaluating lumbosacral strain, under the Rating Schedule section for evaluating the spine.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Veteran seeks a rating in excess of the staged ratings in effect for his back strain, status post lumbar fusion.  His low back disability is evaluated as 10 percent disabling prior to January 23, 2007; 20 percent disabling from January 23, 2007 to March 10, 2011; and 30 percent disabling from March 11, 2011.  In addition, there is a separate 10 percent disability in effect from March 11, 2011, for radiculopathy of the right leg associated with the low back disability, as assigned during the pendency of this claim on appeal.  There are no other separate disability ratings in effect for any other associated objective neurologic abnormalities.  

Nonetheless, consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for higher initial disability ratings than currently in effect for the back strain, status post lumbar fusion.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the back strain, status post lumbar fusion, including any lower left or right extremity neurological disabilities.  

The Board has reviewed the pertinent competent evidence of record, including the medical evidence on file including reports of VA examinations dated between October 2005 and March 2011.  

It should first be noted that the evidence does not show any incapacitating episodes, that is, periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).  Thus, an evaluation in excess of the ratings in effect on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is not warranted at any time during the appeal period.

Musculoskeletal Disability Evaluation Based on Range of Motion 
Prior to January 23, 2007

With respect to the earliest period of concern here, prior to January 23, 2007, the evaluation in effect for the back strain, status post lumbar fusion was 10 percent.  The Board has reviewed the pertinent competent evidence on record including the medical evidence on file including reports of VA examinations in October 2005 and June 2006.  Based on that review, the Board does not find that an initial disability rating in excess of 10 percent is warranted, as the preponderance of the evidence is against a finding that the rating criteria discussed above are met to warrant any higher rating.

In this regard, notably, at both of these VA examinations, range of motion studies did not show findings meeting criteria for a disability rating in excess of 10 percent under the General Rating Formula.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  At the October 2005 VA examination, the lumbar spine was limited to 70 degrees of flexion, with the Veteran exhibiting grimaces reflecting pain at the end of that range.  The combined range of motion of the thoracolumbar spine was 130 degrees.  
At the June 2006 VA examination, forward flexion of the lumbar spine was limited to 90 degrees with complaints of pain with complaints of pain beyond 90 degrees.  The combined range of motion of the thoracolumbar spine was 180 degrees.

Thus the evidence prior to January 23, 2007 does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine greater than 30 but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, so as to warrant assigning the disability a 20 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Other than complaints of pain on motion, there were no significant indications of any weakness or other pertinent symptoms noted at either VA examination in October 2005 or June 2006.

Prior to January 23, 2007, with respect to neurologic abnormalities associated with the low back disability, other than of the lower extremities (which are discussed below), the competent evidence does not show, and the Veteran denied having any other associated objective neurologic abnormalities such as bowel or bladder impairment, so as to warrant a separate evaluation on that account during the period prior to January 23, 2007.

Musculoskeletal Disability Evaluation Based on Range of Motion 
From January 23, 2007

The Board has reviewed the pertinent competent evidence of record for the period from January 23, 2007, including the reports of VA examinations in March 2008, August 2010, and March 2011.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion and weakness, the Board finds that a 40 percent disability rating and no more is warranted for low back disability for the period from January 23, 2007.  

In this regard, the most recent findings applicable under the criteria of the General Rating Formula for Diseases and Injuries of the Spine reflects a low back condition productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  Thereby a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion and associated weakness.  In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's back strain, status post lumbar fusion is productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  

This is reflected in the evidence contained in the three VA examination reports conducted since January 23, 2007.  Notably, a VA treatment record dated on January 23, 2007, shows that the Veteran reported on that date that his low back pain had become worse, with associated symptoms of leg pain, numbness in the saddle area, and weakness in the right leg.  He subsequently was seen in February 2007 for right leg pain he associated with his low back condition.  

The reports of VA examinations since January 23, 2007, show that on range of motion studies, forward flexion was only 45 degrees after three attempts in March 2008; 30 degrees in August 2010; and 60 degrees in March 2011.  These reports show that the Veteran reported having constant pain.  Based on such evidence, the Board finds that the Veteran's symptoms, especially during flare-ups, most closely approximate the rating criteria required for a 40 percent disability rating throughout the course of the entire period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.

Associated Lower Extremities Neurologic Symptoms

Currently, a separate 10 percent disability rating is in effect for radiculopathy of the right lower extremity associated with the back strain status post lumbar fusion, effective from March 11, 2011.  A separate rating is not in effect for any associated left lower extremity neurologic symptoms.

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  In this case, during VA examinations and in hearing testimony, the Veteran has reported pain radiating down his legs, more on the right.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

VA treatment records show that during treatment in April 2006 the Veteran reported low back pain and bilateral leg pain, which was worse on the right than the left side.  The Veteran was seeking a cane to assist in ambulation.   VA treatment records in July 2006 contain an assessment of low back pain with right leg radiculopathy.  When seen in September 2006, the Veteran reported left hip pain with radiation involving the left posterior thigh and groin.  

When seen in January 2007, the Veteran reported in pertinent part that the groin pain was better, the low back pain was worse, and he had leg pain, numbness in the saddle area, weakness in the right leg.  When seen in February 2007 the Veteran reported that he had pain in both legs, worse on the right than on the left side.  At that time straight leg raising was positive on the right with shooting pain down the right leg but not the left.  Strength was 4/5 in the lower extremities.

At the March 2008 VA examination the Veteran reported constant low back pain that occasionally radiated to the left ankle, and that his legs felt "mushy" if he tried to walk more than two blocks. At the August 2010 VA examination the Veteran reported right leg weakness and pain radiating to the right ankle.  After examination the examiner found that the Veteran did have right sided radiculopathy.  

At the March 2011 VA examination, sensory findings showed decreased vibration sense of both lower extremities.  The examiner opined that radiculopathy of the lumbar spine was causally related to the pain of the right leg with numbness and tingling of both legs.

The Veteran has repeatedly reported that he has left and right lower extremity neurologic symptoms associated with his lumbar spine disability.  He has competently attested to the right being worse than the left side in pain and other symptoms.  Such left and right lower extremity symptomatology is supported by findings in the VA treatment and examination reports as discussed above.  The Veteran is competent to provide evidence regarding the similar symptoms in the left and right lower extremity, and as to the severity of the pain he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants: (1) a 20 percent disability rating for radiculopathy of the right lower extremity associated with the back strain status post lumbar fusion; and (2) a 10 percent separate disability rating for neurologic manifestation of the left lower extremity neuropathy associated with the back strain status post lumbar fusion.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  The Board finds that these respective ratings are warranted for the entire period of service connection since July 20, 2005.  See Fenderson supra; Hart supra.

However, the evidence on file does not show that the left and right lower extremity neurologic abnormalities warrant higher evaluations than these.  The evidence on file does not show that the left and right lower extremities are respectively productive of more than mild and moderate incomplete paralysis of the sciatic nerve so as to warrant a disability rating in excess of the existing 10 and 20 percent ratings assigned, respectively.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  

The question of whether there is any neurogenic genitourinary pathology associated with the service-connected low back disability is addressed in the remand below.  Other than that, the competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities to specifically include any bowel impairment, so as to warrant a separate evaluation on that account.

Conclusions

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's low back symptoms remained otherwise relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the 10 percent in effect prior to January 23, 2007, and the 40 percent evaluation granted here and effective from that date.  As such any additional staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability, which is productive of the symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial disability rating in excess of 10 percent for back strain, status post lumbar fusion prior to January 23, 2007, is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for back strain, status post lumbar fusion from January 23, 2007, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 20 percent, but no more, for right lower extremity radiculopathy associated from July 20, 2005, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for the neurologic manifestation of left lower extremity radiculopathy from July 20, 2005, is granted.


REMAND

In the decision above, the Board adjudicated the service-connected low back disability rating claim under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board reviewed the disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The Board must also evaluate the disability on the basis of any objective neurologic abnormalities associated with the low back disability such as bowel or bladder impairment, which should be separately evaluated under appropriate codes.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board requires more information to adjudicate the rating claim with respect to objective neurologic abnormalities involving complaints of genitourinary symptoms.

During the March 2011 VA examination, the Veteran reported having a history of urinary frequency and nocturia.  During a related VA general examination at that time, the report contains a summary of problems including erectile dysfunction, and the Veteran reported having erectile dysfunction since about 2002.  The Veteran also reported having a history of nocturia, with voiding three times per night.  The examiner did not, however, address whether these reported symptoms constituted any current neurologic genitourinary abnormalities associated with the Veteran's low back disability.  The evaluation of such genitourinary symptomatology is a component part of the overall evaluation of the low back disability.  Thus, an appropriate examination of the low back disability with respect to any associated genitourinary abnormalities is needed, to specifically include the reported urinary frequency, nocturia, and erectile dysfunction.  As such, pursuant to VA's duty to assist, the Veteran must be afforded an appropriate examination.  Any relevant treatment records should be obtained beforehand.

The Veteran asserts entitlement to TDIU.  The development regarding any genitourinary condition resulting from neurologic complications associated with the lumbar spine disability could affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the lumbar spine disability rating claim on appeal, including on the basis of any associated objective neurologic abnormalities such as the reported genitourinary symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities, and regarding any genitourinary conditions.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit statements describing fully the symptoms resulting from his genitourinary symptoms including erectile dysfunction and urinary symptoms, and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any genitourinary impairment associated with the Veteran's low back disability, to specifically include reported urinary frequency and nocturia, and erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.    

The examiner should identify all genitourinary pathology found to be present.  The examiner should conduct all indicated tests and studies.  The examiner must also rule in or exclude diagnoses of chronic conditions of urinary frequency, nocturia, and erectile dysfunction, as well as any other neurologic abnormalities such as bowel and/or bladder problems that may be related to his low back disability.  In doing so, the examiner must specifically discuss the Veteran's report of urinary pathology (urinary frequency and nocturia) and erectile dysfunction, and state whether it is at least as likely as not that any such problem is related to his low back disability.  In doing so, the examiner must report the nature and severity of any such associated neurologic abnormality problems.  The examiner should comment on the Veteran's competent report, as reflected in recent VA examination reports, of related symptoms including urinary urgency, nocturia, and erectile dysfunction, and the effects of all facets of the low back condition on his ability to work.  
All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the genitourinary aspect of the Veteran's low back disability claim, which, if appropriate, should be separately evaluated under appropriate codes.  In light of that readjudication, readjudicate his TDIU claim.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


